FILED
                            NOT FOR PUBLICATION                              JUL 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50010

               Plaintiff - Appellee,             D.C. No. 2:12-cr-01093-DSF

 v.
                                                 MEMORANDUM*
ALEJANDRO TINOCO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Alejandro Tinoco appeals from the district court’s judgment and challenges

his guilty-plea conviction and 240-month sentence for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Tinoco’s counsel has filed a brief

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Tinoco the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Tinoco waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Tinoco also waived the

right to appeal five specified issues related to his sentence. Our independent

review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses

no arguable grounds for relief as to the voluntariness of Tinoco’s plea or any

sentencing issue outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                            2                                    14-50010